DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-11, 13-16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. [US 2003/0160517].
Claim 1, Lo et al. discloses a device [35], comprising: an armature [21/23] configured to move between a close position that electrically couples the armature to a contact [22] and an open position that is not electrically coupled to the contact [paragraphs 0079 and 0080]; a coil [25] configured to release a voltage to de-magnetize the coil [paragraph 0078], thereby causing the armature to move from the close position to the open position; and a circuit [figures 2 and 3] configured to provide forward driving current to the coil to magnetize the coil, thereby causing the armature to move from the open position to the close position [paragraphs 0026 and 0057], and to provide reverse driving current to the coil [25] during a period of time when the armature [21/23] moves from the close position to the open position [paragraphs 0083-0084] when the coil generates back electromotive force in response to a loss of the forward driving current (this is an inherent feature of turning off a forward driving current in a coil, Lenz’s law).  
	Claim 3, Lo et al. discloses the device of claim 1, further comprising: a first power source [60] configured to provide the forward driving current to the coil 25; paragraph 0057]; and a second power source [70] configured to provide the reverse driving current to the coil [25; paragraph 0059].
Claim 4, Lo et al. discloses the device of claim 2, wherein the circuit comprises a first switch [31] and a second switch [32] configured to be turned on to enable forward current flow through the coil [25] and to be turned off to disable forward current flow through the coil [paragraph 0082].
Claim 5, Lo et al. discloses the device of claim 4, wherein the circuit comprises a third [33] switch and a fourth switch [34] configured to be turned on to enable the reverse current flow through the coil and be turned off to disable reverse current flow through the coil [paragraph 0083].
Claim 9, Lo et al. discloses a circuit [figures 2 and 3] configured to provide reverse coil drive current, comprising: a coil [25]; a first power source [70] connected to a second end of the coil [figures 2 and 3]; a first switch [33] connected to a first end of the coil [25]; and a second switch [34] connected to the second end of the coil [25], wherein when the first switch and the second switch are turned on, current from the first power source is enabled to flow through the coil from the second end to the first end [paragraph 0083] to provide forward driving current to the coil to magnetize the coil when the switching system moves from an open state to a closed state, wherein when the first switch and the second switch are turned off [paragraphs 0026 and 0057], the circuit is configured to provide reverse driving current to the coil during a period of time when the switching system moves from the closed state to the open state [paragraphs 0083-0084] when the coil generates back electromotive force in response to a loss of the forward driving current (this is an inherent feature of turning off a forward driving current in a coil, Lenz’s law).  
Claim 10, Lo et al. discloses the circuit of claim 9, further comprising a second power source [60] connected to the first end of the coil [25; figure 2 and 3].
Claim 11, Lo et al. discloses the circuit of claim 10, wherein the first power source [70] and the second power source [60] are different power sources [figures 2 and 3, paragraphs 0074-0075 and 0082-0083]. 
Claim 13, Lo et al. discloses the circuit of claim 10, further comprising: a third switch [31] connected to first end of the coil [25]; and a fourth switch [32] connected to the second end of the coil [35], wherein when the third switch and the fourth switch are turned on, current from the second power source [60] is enabled to flow through the coil from the first end to the second end [paragraph 0082], wherein when the third switch and the fourth switch are turned off current from the second power source is disabled to flow through the coil from the first end to the second end [paragraph 0082].  
Claim 14, Lo et al. discloses the circuit of claim 13, wherein the first and the second switches [33/34] are turned on after the third and the fourth [31/32] switches are turned off so that core flux of the coil is eliminated [paragraph 0084, current flows through switches 33 and 34 to demagnetize the core 24].
Claim 15, Lo et al. discloses the circuit of claim 9, wherein the first power source [70] comprises a capacitor [73].
	Claim 16, Lo et al. discloses the circuit of claim 15, wherein the first and the second switches [33/34] are turned off when the capacitor is sufficiently discharged [paragraph 0074].
Claim 23, Lo et al. discloses the device of claim 1, wherein the circuit includes a Zener diode [Z1], a resistor [R1], and a capacitor [C2/C3], wherein the Zener diode and the capacitor are arranged in parallel with the resistor [figure 2].

Allowable Subject Matter
Claims 21 and 22 re objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant contends that Lo does not disclose claim 1 as mended.
“Thus, Lo pertains to a bi-stable type of relay which can be switched between two states with just short current pulses (Lo at paragraph 81). Lo does not disclose or suggest providing reverse driving current to a coil when the coil generates back electromotive force in response to a loss of forward driving current, as recited in amended claim 1. “

In response, as acknowledged by Applicant, a back electromotive force (back EMF) is created when forward current going to the coil is turned off due to Lenz’s law.
“When the relay is released by switching off the forward current going through the coil, the self-inductance causes the coil to resist the change of the current according to Lenz's law and the coil acts as a current source, i.e., back electromotive force ("back EMF"). Thus, the magnetic field does not collapse instantaneously, but drops slowly.”

This is an inherent feature of turning off a forward driving current in a coil.  Therefore since Lo provides both a forward and reverse current to operate a bi-stable actuator [response page 7, paragraph 2].  An back EMF must be generated when the forward current is removed and a reverse current is applied in order to unlatch the actuator from one state to another.  The claim does not preclude a latching bi-stable configuration as taught by Lo, but merely requires that a forward current be used to move from the open to the close position, and a reverse current be used to move from the close to the open positions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837